Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
“Inclined Via Electrodes in a Crack resistant Cleavable Substrate”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jebory et al. (US 2013/0087893 A1).
Regarding independent claim 1: Jebory teaches (e.g., Figs. 2-3) a device substrate comprising: 
a substrate ([0015]: 212) that is cleavable and has a cleavage direction ([0018]); and 
a through electrode ([0016]: through electrode TSV 206 longitudinally oriented in the Y-direction) in the substrate,
wherein a longitudinal direction of the through electrode is inclined with respect to the cleavage direction of the substrate when a main surface of the substrate is viewed in a plan view thereof (Figs. 2-3; [0018]: longer side of TSV is the longitudinal direction; the through electrode TSV is inclined with respect to the cleavage direction 312, corresponding to the X-axis. of the substrate).
Regarding claim 4: Jebory teaches the claim limitation of the device substrate according to claim 1, on which this claim depends,
wherein, in the plan view, the through electrode has an oval shape, an elliptical shape, or a rectangular shape (Fig. 2, rectangular shaped through electrode 206).
Regarding claim 5: Jebory teaches the claim limitation of the device substrate according to claim 1, on which this claim depends,
wherein the substrate is a silicon substrate ([0015] and [0023]). 
Regarding claim 7: Jebory teaches the claim limitation of the device substrate according to claim 1, on which this claim depends,
 wherein the through electrode comprises an electric conductor ([0024]).
Regarding claim 9: Jebory teaches the claim limitation of the device substrate according to claim 7, on which this claim depends,
wherein a material of the electric conductor is a metal ([0024]).
Regarding claim 15: Jebory teaches a collective substrate, according to claim 1, on which this claim depends comprising: 
a plurality of the device substrates according to claim 1 ([0015]: semiconductor devices 208 and 210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jebory et al. (US 2013/0087893 A1) in view of Tajima et al. (US 2014/0167094 A1).
Regarding claim 2: Jebory teaches the claim limitation of the device substrate according to claim 1, on which this claim depends.
Jebora does not expressly teach that in the plan view, an angle between the longitudinal direction of the through electrode and the cleavage direction of the substrate is 1 degree to smaller than 45 degrees.
Tajima teaches (e.g., Figs. 1-12) a device comprising an elongated electrode ([0041]-[0042]: 41) in a first direction D1 ([0041] and [0067], [0070]-[0073]: first direction is X-axis).
Tajima further teaches that in the plan view, an angle between the longitudinal direction of the through electrode and the cleavage direction of the substrate is 1 degree to smaller than 90 degrees ([0041], [0058]-[0063], [0067] and [0072] and [0075]: angle between elongated electrode 41 and cleavage direction 10c).
Jebory as modified by Tajima teaches an overlapping range with 1 degree to smaller than 45 degrees.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to adjust the angle between elongated through electrode and the cleavage direction such that it is between 1 degree to smaller than 45 degrees, for the benefit of avoiding crack in the device and thus improve device reliability (Tajima: [0070] and [0088]).
More specifically, Tajima teaches that an angle between the longitudinal direction of the through electrode and the cleavage direction of the substrate is 15 degree ([0080]).
Therefore, Jebory as modified by Tajima teaches that in the plan view, an angle between the longitudinal direction of the through electrode and the cleavage direction of the substrate is 1 degree to smaller than 45 degrees ([0080]).
Regarding claim 3: Jebory and Tajima teach the claim limitation of the device substrate according to claim 2, on which this claim depends.
wherein the angle between the longitudinal direction of the through electrode and the cleavage direction of the substrate is 15 degrees (Tajima: [0080]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jebory et al. (US 2013/0087893 A1) in view of Uzoh  US 20150096798 A1
Regarding claim 6: Jebory teaches the claim limitation of the device substrate according to claim 5, on which this claim depends.
Jebory does not expressly teach that the silicon substrate is a single-crystal silicon substrate. 
However, Uzoh teaches (e.g., Fig. 13B) a similar device comprising a silicon substrate ([0057]: 102),
the silicon substrate is a single-crystal silicon substrate ([0057]: 102 is a single crystal silicon material). 
single crystal silicon substrate is well-known material in the art.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jebory et al. (US 2013/0087893 A1) in view of Han
Regarding claim 8: Jebory teaches the claim limitation of the device substrate according to claim 7, on which this claim depends.
Jebory does not expressly teach that a material of the electric conductor is polysilicon.
Han teaches (e.g., Fig. 2) a device substrate comprising
a through electrode ([0053]-[0054]: through electrode 130);
Han further teaches that a material of the electric conductor is polysilicon ([0053]-[0054]: through electrode 130 comprises polysilicon).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jebony, a material of the electric conductor is polysilicon, as taught by Han, for the benefit of protecting the underlying device structure from metal diffusion or undesirable impurities.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jebory et al. (US 2013/0087893 A1).
Regarding claim 10: Jebory teaches the claim limitation of the device substrate according to claim 7, on which this claim depends,
wherein, in the plan view, the through electrode has an oval shape, an elliptical shape, or a rectangular shape (Fig. 2, rectangular shaped through electrode 206), and 
a film thickness of the electric conductor is half of a length of a transverse direction of the longitudinal direction of the through electrode ([0019]: a short side width w.sub.2 of 2-5 .mu.m and a long side width w.sub.3 of 6-10 .mu.m, which shows that the film thickness of the electric conductor is 1/5 to half of a length of a transverse direction of the longitudinal direction of the through electrode).
Jebora teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jebory et al. (US 2013/0087893 A1) in view of Han (US 2012/0306095 A1).
Regarding claim 11: Jebory teaches the claim limitation of the device substrate according to claim 1, on which this claim depends,
Jebony does not expressly teach that the through electrode comprises:
an insulating film covering a periphery of an opening of a recess of the through electrode and an inner side wall of the recess; 
an electric conductor on the insulating film. 
Han teaches (e.g., Fig. 2) a device substrate comprising
an insulating film ([0054], [0057] and [0063]: 105) covering a periphery of an opening of a recess of a through electrode ([0053]-[0054], [0057] and [0063]: opening of a recess of a through electrode 130) and an inner side wall of the recess (Fig. 2, [0053]-[0054], [0057] and [0063]); 
an electric conductor ([0054] and [0063]: 130 includes polysilicon, metal, or any combination thereof) on the insulating film ([0054] and [0063]: 105). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Jebony, that the through electrode comprising an insulating film covering a periphery of an opening of a recess of the through electrode and an inner side wall of the recess; an electric conductor on the insulating film, as taught by Han, for the benefit of protecting the underlying device structure from metal diffusion or undesirable impurities.
Regarding claim 12: Jebory and Han teach the claim limitation of the device substrate according to claim 11, on which this claim depends,
wherein a material of the electric conductor is polysilicon (Han: [0054]: electric conductor 130 is polysilicon).
Regarding claim 13: Jebory and Han teach the claim limitation of the device substrate according to claim 11, on which this claim depends,
wherein a material of the electric conductor is a metal (Han: [0054]: electric conductor 130 is a metal, e.g., copper).
Regarding claim 14: Jebory and Han teach the claim limitation of the device substrate according to claim 11, on which this claim depends,
wherein, in the plan view, the through electrode has an oval shape, an elliptical shape, or a rectangular shape (Jebory: Fig. 2, rectangular shaped through electrode 206), and 
a film thickness of the electric conductor is half of a length of a transverse direction of the longitudinal direction of the through electrode (Jebory: [0019]: a short side width w.sub.2 of 2-5 .mu.m and a long side width w.sub.3 of 6-10 .mu.m, which shows that the film thickness of the electric conductor is 1/5 to half of a length of a transverse direction of the longitudinal direction of the through electrode).
Jebory teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826